Exhibit 10.1
PURCHASE AGREEMENT
March 15, 2010
Invus, L.P.
c/o The Invus Group, LLC
750 Lexington Avenue (30th Floor)
New York, New York 10022
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: President and Chief Executive Officer
Ladies and Gentlemen:
     Reference is made to (a) the Stockholders’ Agreement, dated as of June 17,
2007 (as amended, supplemented or otherwise modified, the “Stockholders’
Agreement”), by and between Invus, L.P. (the “Investor”) and Lexicon
Pharmaceuticals, Inc. (the “Company”), (b) the Supplement to Transaction
Agreements, dated as of March 15, 2010 (the “Supplement”), amending and/or
supplementing the Stockholders’ Agreement, the Securities Purchase Agreement,
dated as of June 17, 2007, by and between the Investor and the Company (as
amended, supplemented or otherwise modified, the “Securities Purchase
Agreement”) and the Registration Rights Agreement, dated as of June 17, 2007, by
and between the Investor and the Company, and (c) that certain Underwriting
Agreement being entered into by the Company with the representatives of the
underwriters concurrently with this Purchase Agreement (the “Underwriting
Agreement”) providing for the issuance by the Company to the underwriters of
87,717,391 shares of Company Common Stock (the “Firm Shares”), without giving
effect to any exercise of the underwriters’ over-allotment option, for sale in a
public offering at a price to the public of $1.15 per share (the “Price to
Public”). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Stockholders’ Agreement.
     Pursuant to Section 4.02 of the Stockholders’ Agreement and Section 5 of
the Supplement, on the terms and subject to the conditions set forth herein, the
Investor hereby agrees to purchase from the Company the number of shares
specified below (collectively, the “Invus Shares”) of Company Common Stock at a
price per share equal to the Price to Public, for the total purchase price
specified below:

         
Number of shares to be purchased by the Investor:  
59,296,749 shares of Company Common Stock  
Total Purchase Price:
$ 68,191,261.35

     The Company hereby represents and warrants to and agrees with the Investor
to all the same representations and warranties contained in Section 1 and the
covenants contained in

 



--------------------------------------------------------------------------------



 



Section 6 (other than the last paragraph thereof) of the Underwriting Agreement
mutatis mutandis to the same extent as if such representations and warranties
and covenants were set forth herein for the benefit of the Investor instead of
the underwriters party to the Underwriting Agreement (except that references to
the Underwriting Agreement therein shall be references to this Agreement and
references to the Shares thereunder shall be references to the Invus Shares).
The obligation of the Investor to purchase the Invus Shares from the Company,
and of the Company to sell the Invus Shares to the Investor, will be subject to
(i) the satisfaction of the conditions set forth in Section 5 of the
Underwriting Agreement (other than clauses (i) and (j) thereunder) and the
concurrent closing of the sale of the Firm Shares under the terms set forth in
the Underwriting Agreement, (ii) the delivery to the Investor of opinions of
counsel to the Company by the same counsel as set forth in Sections 5(c),
(d) and (e) of the Underwriting Agreement in the form and substance acceptable
to the Investor and (iii) the delivery to the Investor of the officer’s
certificate contemplated by Section 5(b) of the Underwriting Agreement, and such
obligations shall terminate in the event the Underwriting Agreement is
terminated. The Company shall use its best efforts to cause the Invus Shares to
be listed on the NASDAQ Global Market.
     The Investor hereby represents and warrants to the Company that the
Investor (i) is acquiring the Invus Shares for its own account solely for the
purpose of investment and not with a view to, or for resale in connection with,
any distribution of such Invus Shares or any interest therein, (ii) is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act, a sophisticated investor and, by virtue of its business or
financial experience, is capable of evaluating the merits and risks of the
investment in the Invus Shares and (iii) has been provided an opportunity to ask
questions of and receive answers from representatives of the Company concerning
the terms and conditions of this Agreement and the purchase of the Invus Shares
contemplated hereby.
     The closing of the sale of the Invus Shares shall take place concurrently
with the closing of the sale of the Firm Shares under the Underwriting
Agreement, (i) with payment for the Invus Shares to be made to the Company by
wire transfer of immediately available funds on the closing date and (ii) with
delivery of the Invus Shares registered, as applicable, in the name of the
Investor or its respective designees and free and clear of all liens (other than
those under applicable law, the Stockholders Agreement and the “lock-up”
agreement entered into between the Investor and the underwriters party to the
Underwriting Agreement), with any transfer or stamp taxes duly paid, to the
Investor.
     This Agreement shall be deemed to satisfy the Company’s obligations under
the Stockholders’ Agreement with respect to the delivery of a Notice of Issuance
with respect to the Firm Shares and shall constitute the Investor’s notice of
exercise pursuant to Section 5(a)(i) of the Supplement.

 



--------------------------------------------------------------------------------



 



     This Agreement shall automatically terminate upon any termination of the
Underwriting Agreement. The provisions of Sections 9.03 and 9.04 and Article X
of the Securities Purchase Agreement are incorporated herein by reference and
shall apply to this Agreement mutatis mutandis.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                INVUS, L.P.,         a Bermuda limited partnership    
 
                By: Invus Advisors, L.L.C., its general partner    
 
           
 
  By:
Name:   /s/ Raymond Debbane
 
Raymond Debbane    
 
  Title:   President    

          Accepted and agreed to:    
 
        LEXICON PHARMACEUTICALS, INC.,     a Delaware corporation    
 
       
By:
Name:
  /s/ Arthur T. Sands
 
Arthur T. Sands, M.D., Ph.D.    
Title:
  President and Chief Executive Officer    

[Signature Page to Purchase Agreement]

 